DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In view of applicant’s amendments and arguments filed on June 7, 2022, the rejections of claims 2-12 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on March 25, 2022 have been withdrawn.

Reason for Allowance
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2 and 4 recite a carbon concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is more than zero and lower than 5 x 1019 atoms/cm3.
Claims 7 and 9 recite a nitrogen concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is more than zero and lower than 5 x 1019 atoms/cm3, and wherein a carbon concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is more than zero and lower than 5 x 1019 atoms/cm3.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3, 5, 6, 8 and 10-12 variously depend from claim 2, 4, 7 or 9, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 15, 2022